By the Recorder.

“Although Mead has not satisfactorily accounted for the possession of this spurious paper, “ yet, from all the circumstances of the transaction, we are “ inclined to think favorably of his case. The prisoner “ went to Roe’s store to purchase a pair of shoes : he offer- “ ed him two counterfeit notes in payment. Roe refused “ to let him have either the notes or the shoes : Mead re- “ turned to the store in about three days after, and paid “ Roe for the shoes, and took them away, and demanded 11 the notes in Roe’s possession ; they were again refused “ to be delivered up. Upon this refusal he went for an “ officer for the purpose of obtaining possession of them.
“Now we can find no surer guide to explain the secret “ intention of a man, than a general view of his conduct: “ an accurate view of all the circumstances that took place “ at the time ; from these his motives may often be ascer- “ tained. It seems improbable that after Roe had the notes 11 in his possession, and had declared them counterfeit, and “ refused to deliver them up, that the prisoner should again “ return to his store and pay, with good money, for the “shoes he had bought before, when he might as well have “ purchased them any where else.
His demand of the notes, and on refusal, returning “ with an officer, makes very strong for himbut most of “ all, the prisoner has shown he sustains a good charac- “ ter.* This fact, in our opinion, ought to have full weight “ in a case of this kind : character, in all cases, is to be respected, but in this and similar ones, it ought strongly to. *38“ influence us: upon the facts and principles of this case, “ we thing the prisoner ought to be acquitted.” The jury returned a verdict11 not guilty.”

See the case of Mary A. Turrelt.